IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

KIM DANIEL

Plaintiff
vs. : Case No.: 8:17-cv-02693-PWG
MORAN FOODS LLC, SUPERVALU
d/b/a SAVE-A-LOT

Defendant

PLAINTIFF’S PROPOSED JURY INSTRUCTIONS

COMES NOW the Plaintiff, Kim Daniel (“Mrs. Daniel’), by and through her attorneys

Shakétta A. Denson and CHASENBOSCOLO Injury Lawyers, respectfully submits the following

proposed jury instructions:

FPJI 72: Corporations and Corporate Liability

MP4JI 19:1 Definition of Negligence

MPJI 19:10 Causation

MPJI 19:11 Contributory Negligence

MPJI 19: 13 Assumption of the Risk

MPU 24:1 Basis for Premises Liability

MPJI 24:3 Duty to Invitee

MPJI 10:12 Damage Award Not Subject to Federal or State Income tax

oO N OOF WN >

MPJi Minimizing Damages

Mrs. Daniel reserves the right, depending on the testimony given at trial, to request the

following additional instructions:

Chapter 1: General instructions

1:1 Introduction

1:2 Questions of Law During Trial

1:3. Witness Testimony Consideration
1:4 Expert Opinion Testimony
1:5
1:6
1:7
1:8
1:10
1:12
T:17
1:18

Impartiality in Consideration

Inferences from Statements of Court

What Constitutes Evidence

Direct and Circumstantial Evidence

Depositions

Burden of Proof - Preponderance of Evidence Standard
Case Submissions on Issues

Unanimous Verdict

Chapter 10: Damages - Generally

10:1
10:2
10:3
10:4
10-7

Introductory Statement

Compensatory Damages for Bodily Injury.
Susceptibility to Injury

Aggravation of Previous Condition

Compensatory Damages for Tort without bodily injury

Chapter 19: Negligence - General Concepts

19:1
19:3

Definition

Foreseeable Circumstances

19:10 Causation — Definition

 

 

 

ita ANJenson (#19668)
CHASENBOSCOLO
Greenbelt, Maryland 20770
(301) 220-0050

(301) 474 1230 (fax)
sdenson@chasenboscolo.com
Counsel for Kim Daniel
